DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments and arguments filed on 23 December 2020 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 17, Applicants particular method and associated systems of in response to user input of an atomic query which is associated with a floating graphical query object and a floating graphical result object in the interface, the atomic query defining an input set of said nodes for the query, a said relationship and an output set of said nodes for the query, the floating graphical result object for specifying a property of the output set of said nodes for the query, wherein responsive to the floating graphical result object being dragged into a canvas of the graphical user interface, an option panel is automatically presented concurrently, the options panel for specifying additional data to be including in resulting data for the 

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

In addition, the following prior art are of note:
Gilula, Mikhail (U.S. 2012/0089630) – is directed to querying heterogeneous data sources is disclosed. In some embodiments, the system comprises a plurality of heterogeneously structured data sources, a plurality of query objects that represent queries to the data sources and that are independent of the structure of the data sources, and a user interface configured to query the plurality of query objects, however it does not disclose, would not have been obvious over, nor would have been fairly suggested to disclose user input of an atomic query which is associated with a floating graphical query object and a floating graphical result object in the interface, the atomic query defining an input set of said nodes for the query, a said relationship and an output set of said nodes for the query, the floating graphical result object for specifying a property of the output set of said nodes for the query, wherein responsive to the floating graphical result object being dragged into a canvas of the graphical user interface, an option panel is automatically presented concurrently, the options panel for specifying additional data to be including in resulting data for the atomic query 

Payton, Brian, et al (U.S. 2005/0015368) – is directed to A user-friendly query modeling tool and method, for representing, creating, modifying and modeling a query language statement for use in retrieving data from a database, however it does not disclose, would not have been obvious over, nor would have been fairly suggested to disclose user input of an atomic query which is associated with a floating graphical query object and a floating graphical result object in the interface, the atomic query defining an input set of said nodes for the query, a said relationship and an output set of said nodes for the query, the floating graphical result object for specifying a property of the output set of said nodes for the query, wherein responsive to the floating graphical result object being dragged into a canvas of the graphical user interface, an option panel is automatically presented concurrently, the options panel for specifying additional data to be including in resulting data for the atomic query.

Dessloch, Stefan, et al (U.S. 2005/0015363) – is directed to a user-friendly query modeling tool and method, for representing, creating, modifying and modeling a query language statement for use in retrieving data from a database, however it does not disclose, would not have been obvious over, nor would have been fairly suggested to disclose user input of an atomic query which is associated with a floating graphical query object and a floating graphical result object in the interface, the atomic query defining an input set of said nodes for the query, a said relationship and an output set of said nodes for the query, the floating graphical result object for specifying a property of the output set of said nodes for the query, wherein responsive to the floating graphical result object being dragged into a canvas of the graphical user interface, an option panel is automatically presented concurrently, the options panel for specifying additional data to be including in resulting data for the atomic query.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 14, 2021